Broyles, C. J.
1. While the petition charged the defendant railway company with wilful and wanton negligence, the specific facts stated in the petition do not warrant such a conclusion. “ The legal conclusions of the court are to he drawn from the statements of fact contained in the pleadings, unaffected by the conclusions of the pleader.” Western Union Telegraph Co. v. Harris, 6 Ga. App. 260 (2) (64 S. E. 1123), and citations.
2. The provisions of the contract between the plaintiff and the defendant railway company, exempting the railway company from liability for its negligence, were not void as contrary to public policy. Hearn v. Central of Georgia Railway Co., 22 Ga. App. 1 (95 S. E. 368).
3. Under the above rulings, the court did not err in dismissing the petition on demurrer.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Dodd & Dodd, for plaintiff,
cited: 12 Ga. App. 436; 7 Ga. App. 711; 119 Ga. 767; 22 Ga. App. 1 (distinguished).
Little, Powell, Smith & Goldstein, for defendant,
cited: 22 Ga. App. 1; 6 Ga. App. 260(2); 29 Cyc. 509; 5 Ga. App. 562; 132 Ga. 559; Id. 813, c. 91 U. S. 489; 15 So. (Ala.) 508.